Citation Nr: 0306321	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  96-00 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a cardiac 
disability, to include aortic stenosis, claimed as due to the 
service-connected hypertension.  

2.  Entitlement to an increased rating for the service-
connected hypertension, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected hemorrhoids.  

4.  Entitlement to an increased (compensable) rating for the 
service-connected nephrolithiasis.  

(The issue of an increased rating for the service-connected 
gouty arthritis, currently evaluated as 20 percent disabling, 
will be the subject of a later decision.)  




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1972.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
RO that denied service connection for diverticulitis and 
denied increased ratings for the service-connected gouty 
arthritis, hypertension and nephrolithiasis.  

This issue of an increased (compensable) rating for the 
service-connected hemorrhoids is on appeal from a May 1996 
rating decision.  

In August 1998, a hearing was conducted at the RO by the 
undersigned Veterans Law Judge who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102 (West 2002).  

Following the August 1998 hearing, the Board remanded the 
issues for additional development in March 1999.  

Thereafter, in an October 1999 decision, the RO granted the 
veteran service connection for diverticulitis.  Since the 
full benefit sought on appeal was granted, this matter is no 
longer before the Board.  

Furthermore, the Board notes that the RO denied service 
connection for a heart disability in March 2002 rating 
decision.  The veteran filed a Notice of Disagreement in 
April 2002 and a Statement of the Case was issued in 
November.  

Although a formal substantive appeal was not filed, the 
veteran's representative submitted a VA Form 646 in November 
of 2002 setting forth arguments relating to errors of fact 
and law made by the RO in reaching the March 2002 decision.  

Therefore, the Board liberally construes the VA Form 646 as a 
Substantive Appeal pursuant to 38 C.F.R. §§ 20.202, 20.301 
(2002).  Thus, this issue, as shown on the first page of this 
document, is properly before the Board for adjudication.  

Finally, with respect to the issue of an increased rating for 
the service-connected gouty arthritis, the Board is 
undertaking further development pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  Then, this matter will be the subject of a 
later decision by the Board.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The veteran's aortic stenosis is shown as likely as not 
to have been aggravated by the service-connected 
hypertension.  

3.  The evidence does not show that the veteran's diastolic 
blood pressure has been predominantly 110 or more or that his 
systolic pressure is predominantly 200 or more.  

4.  The service-connected hemorrhoids are not shown to shown 
to be productive of persistent bleeding and secondary anemia 
or fissures, but are large and occur on a frequent basis 
requiring frequent treatment.   

5.  The service-connected nephrolithiasis is shown to be 
productive of a disability picture that more nearly 
approximates that of moderately severe disablement or 
recurrent stone formation requiring therapy more than two 
times per year.   


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt the veteran, his 
heart disability manifested by aortic stenosis is proximately 
due to or the result of the service-connected hypertension.  
38 U.S.C.A. §§ 1110, 1131, 1117 (West 2000 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.310 (2002).  

2.  The criteria for the assignment of an increased rating, 
higher than 10 percent, for the service-connected 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.7, 4.104 including 
Diagnostic Code 7101 (1997); 38 C.F.R. §§ 4.7, 4.104 
including Diagnostic Code 7101 (2002).  

3.  The criteria for the assignment of a 10 percent rating, 
but not more, for the service-connected hemorrhoids have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.114 including Diagnostic Code 7336 (2002).  

4.  The criteria for the assignment of a 30 percent rating, 
but not more, for the service-connected nephrolithiasis have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.7, 4.115b including Diagnostic Codes 7500, 7508, 
7509 (1993); 38 C.F.R. §§ 4.7, 4.115b including Diagnostic 
Code 7508, 7809 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual background

The veteran's service medical records show that, other than 
hypertension and complaints of chest pains, there were no 
subjective complaints or objective findings of heart disease 
during service.  

Following service, the RO granted service connection for 
hypertension, gouty arthritis, kidney stones and hemorrhoids 
in February 1973.  

An October 1979 letter from Dr. Barse of the Chapel Medical 
Group reports that the veteran suffered from mild 
hypertension.  

The medical records from St. Francis Hospital show that the 
veteran was admitted in August 1983 for complaints of chest 
pain, atypical of angina.  A cardiac catheterization report 
diagnosed the veteran as having normal coronary arteries and 
left ventricular function.  

Likewise, the veteran was admitted in February 1985 for 
complaints of chest pain and syncope.  An echocardiogram was 
unremarkable, and a myocardial infarction was ruled out.  

In September 1993 the veteran was again admitted to the St. 
Francis Hospital for a near syncopal episode of an unclear 
etiology, possibly vasovagal secondary to abdominal cramping 
or possible arrhythmia.  The veteran also reported a history 
of hypertension.  At the time, the veteran was also suspected 
of suffering from latent coronary disease.  

The radiology consultants suspected inferior and 
inferolateral ischemia and a slight prominence of the left 
ventricle.  Furthermore, a cardiac catheterization done in 
October 1993 revealed a normal left heart catheterization and 
coronary angiography.  

The treatment records from Dr. Pickering show the veteran was 
treated for complaints of abdominal pain and rectal bleeding.  

In September and October 1992, the veteran was treated at the 
Groton Naval Hospital for complaints of burning, achy pain in 
the lower abdomen, gastritis, diverticulitis and prostatism.  

In 1995, x-ray studies of the veteran's abdomen revealed a 4-
millimeter calcification projected over the right twelfth rib 
and right renal contour, possibly a renal stone.  
Furthermore, in May 1995, x-ray studies revealed the 
veteran's heart, mediastinum and hilum to be normal.  

Likewise, a November 1995 urogram revealed a small 
calcification projecting over the lower pole of the right 
kidney.  The kidneys were normal in size, shape, and position 
and there was a prompt and symmetrical excretion of contrast 
into non-dilated pelvicalciceal systems.  The veteran was 
diagnosed as having a possible non-obstructive calculus at 
the level of the lower pole of the right kidney.  

In May 1997, the veteran testified at a hearing at the RO 
that he suffered from degenerative changes of the anterior 
posterior osteophytes and significant disc space narrowing 
related to his gouty arthritis and from flare-ups of pain and 
swelling in his right big toe.  He also stated that he should 
be given a higher rating for his hypertension because he 
suffers from episodes of syncope and had recently passed a 
kidney stone in 1996.  

Regarding his hemorrhoids, the veteran testified that he had 
constantly suffered from them since service.  

An exercise rest report to evaluate chest discomfort and 
palpitations from Dr. Ciafone, dated in September 1997, shows 
that the veteran's blood pressure readings were 148/90, 
154/90, 158/90, 164/90, 174/90 and 166/88 at various 
workrates.  Dr. Ciafone diagnosed the veteran as having 
normal sestamibi imaging, left ventricular cavity size, and 
function by volumetric analysis with no regional wall motion 
abnormalities.  

During the August 1998 hearing before the undersigned 
Veterans Law Judge, the veteran testified that his 
hypertension warranted a higher evaluation due to episodes of 
syncope, but that his blood pressure was normally controlled 
with medication.  Likewise, the veteran reported that he 
experienced shortness of breath and suffered from a heart 
murmur.  

As to his gouty arthritis, the veteran stated that his hip, 
shoulder, neck and feet bothered him with pain and morning 
stiffness.  The veteran also reported that he had attacks of 
gout in the past that required medication control.  

Furthermore, the veteran testified that he passed a kidney 
stone almost every year with the last one occurring in 1997.  
He had never required surgery for the renal stones.  

Regarding his hemorrhoids, the veteran testified that he 
constantly suffered from them with occasional bleeding and, 
when they were severe, he could not walk.  Likewise, after 
going to the bathroom, the veteran reported that the 
hemorrhoids would come out and he would have to take a sitz 
bath and use cream to help.  

In May 1999, the veteran underwent a VA examination and 
reported that he had nocturia times two and, during the day, 
he went two or three times.  The veteran also stated that he 
experienced a weak stream and frequent dribbling with 
occasional burning on urination.  The veteran further stated 
that he had suffered from seven or eight kidney stones since 
service, with the last one or two years earlier.  Likewise, 
the veteran reported suffering from renal colic.  

A rectal examination revealed external hemorrhoids.  
Diagnosis included those of external hemorrhoids, status post 
kidney stones and a history of gout.  

During the October 1999 VA examination, the veteran stated 
that his last attack of gout was in 1995 or 1996 and that he 
had been on Allopurinol to prevent such attacks.  When the 
veteran experiences such attacks, he suffered from aching 
feet.  He also reported that there were no precipitating 
factors to such attacks and that he had never suffered from 
an infection of the feet.  

An examination of the feet revealed no skin breakdown, 
redness, painful motion, weakness or swelling.  His foot 
strength was normal, and the veteran had no difficulty 
standing on his heels and toes and was able to perform a full 
squat.  

The veteran had good dorsalis pedis pulse, bilaterally, and 
his ankle range of motion was also normal.  The veteran was 
diagnosed as having a history of gout of both feet maintained 
on Allopurinol.  

Likewise, during another October 1999 VA examination, the 
veteran stated he was diagnosed as having gout in service and 
that his last attack was in 1995 or 1996.  The veteran 
reported that he had not had osteomyelitis or surgery, but 
had pain and aching in his feet twice a year.  

Similarly, the veteran wore larger shoes and was not able to 
walk as much as he used to.  During a flare-up, the veteran 
reported that he did not suffer from redness or swelling.  
Occasionally, the veteran stated that he would experience 
aching in his hands.  

An examination of the feet revealed good pedal pulses and 
full range of motion with no tenderness, edema, painful range 
of motion or weakness.  The examiner diagnosed the veteran as 
having a history of gout with no acute attacks for many 
years.  

During another October 1999 VA examination, the veteran 
stated that, in 1994, he underwent a banding of his 
hemorrhoids.  The veteran also reported that he had good 
sphincter control, did not use a pad, and had occasional 
bleeding on toilet tissue following constipation.  

Furthermore, the examiner reported that the hemorrhoids did 
come out all of the time, especially after prolonged standing 
and that he used Preparation-H and took sitz baths when they 
bothered him.  

Upon examination, the examiner found no evidence of fecal 
leakage or colostomy and that his lumen admitted an index 
finger.  The veteran also had a large smooth prostate with no 
signs of anemia or fissures.  The examiner also noted that 
the veteran had hemorrhoids at six and nine o'clock the size 
of lima beans that were not thrombosed.  

Finally, the examiner reported that there was no evidence of 
bleeding, and his stool quaiac was negative.  The examiner 
diagnosed the veteran as having external hemorrhoids, status 
post incision, drainage of thrombosis and banding.  

Furthermore, the veteran was also evaluated for his 
hypertension in October 1999.  The examination report notes 
that the veteran's blood pressure had been stable for the 
past couple of years and that he had been followed by a 
cardiologist.  The veteran's blood pressure readings the day 
of the examination were 180/90 sitting, 170/96 standing and 
160/94 in a supine position.  The veteran's heart percussed 
to the left sternal border and he had an apical systolic 
murmur and aortic systolic murmur.  The examiner diagnosed 
the veteran as having hypertension on Atenolol with the last 
primary care reading at 128/68.  

In November 2000, Dr. Ciafone performed an echocardiogram.  
He diagnosed the veteran as having moderate aortic valve 
stenosis with an aortic valve area of 1.4 centimeters 
squared, probable early left ventricular hypertrophy, and 
some thickening of the interatrial septum.  He also stated 
that there was left ventricular dilation with normal systolic 
function.  

In an August 2001 letter, Dr. Arose reported that the veteran 
was diagnosed as having an aneurysm of the ascending aorta 
with maximal transverse dimension measured at 5.6 centimeters 
following a CT chest with contrast.  

Likewise, in August 2001, Dr. Ciafone performed another 
echocardiogram.  He stated that the veteran suffered from 
findings consistent with severe aortic stenosis with a peak 
gradient of 70 millimeters of mercury and a mean gradient of 
47 millimeters of mercury.  Furthermore, he found that the 
veteran had normal left ventricular function and mild left 
ventricular hypertrophy.  

Additionally, Dr. Nino performed an echocardiogram in August 
2001.  He concluded that the veteran was diagnosed as having 
mild left ventricular hypertrophy, post stenotic aortic 
dilation, moderately severe aortic stenosis with mild 
regurgitation and mild tricuspid, pulmonic and mitral 
regurgitation.  

During the September 2001 VA examination, the veteran 
reported a history of having had gout and kidney stones.  The 
veteran also reported that he remained fairly active being 
able to walk, work in his garden and climb two or three 
flights of stairs with no difficulty, but with shortness of 
breath thereafter.  

Upon heavy exertion, the veteran stated that he experienced 
chest heaviness, but he also stated that he had reduced such 
activity to prevent such occurrence.  The veteran also denied 
dizziness and a present occurrence of syncope and stated that 
he had no paroxysmal nocturnal dyspnea, orthopnea or ankle 
swelling.  

At the time of the examination, the examiner noted that the 
veteran's blood pressure was 158/70 initially and, upon 
recheck, 130/70, seated.  Likewise, the jugular venous 
pressure was normal, but carotid uptake was delayed.  There 
were bilateral transmitted murmurs.  There was also diffuse 
"PMI" and there was a normal first heart sound and single 
second heart sound.  Furthermore, there was a 2/6 diastolic 
murmur heard, and no gallop was detected.  

The examiner concluded that the veteran suffered from 
findings consistent with severe aortic stenosis and clinical 
symptoms of angina that occurred with a moderate workload.  
The examiner recommended an aortic valve replacement.  

The examiner further opined that he was not aware of a 
causative relationship between the veteran's service and the 
development of the aortic stenosis and that it was likely 
that he had some degree of aortic valve disease in the 
military, but that aortic stenosis was clearly a progressive 
disorder that might have its roots in childhood.  Thus, he 
stated that he was able to render an opinion.  

Similarly, during a separate September 2001 VA examination, 
the veteran reported that his blood pressure average was 120-
130/80-90.  During the examination, the veteran's blood 
pressure was 140/90.  The examiner also stated that the 
veteran had a prominent systolic murmur with a mild diastolic 
component and that there might also be an associated click.  

The examiner concluded that aortic calcification "probably" 
occurred more frequently in isolation, rather than in 
association with hypertension.  He further stated, however, 
that "undoubtedly" the presence of hypertension might 
exacerbate a preexisting aortic stenosis.  

In an October 2001 letter, Dr. Springer diagnosed the veteran 
as suffering from aneurismal enlargement of the ascending 
aorta, but stated that the examination was otherwise normal.  

In December 2001, the veteran underwent an aortic valve 
replacement and an ascending aortic tube graft.  

In April 2002, the veteran underwent a VA gastrointestinal 
examination.  During the examination, the veteran's blood 
pressure was noted to be 134/80.  

The VA treatment records dated from 1993 to 2002, 
collectively show treatment for hypertension, syncopal 
episodes, abdominal pain, diverticulitis, a history of 
arthritis affecting various parts of his body, impotence and 
gout.  

Specifically, in March 1993 the veteran's blood pressure was 
120/86, and x-ray studies taken in August 1993 revealed mild 
narrowing superiorly of the veteran's hip.  There was no 
evidence of erosion or subchondral cyst and minimal 
degenerative disease at the acromioclavicular joint.  

Similarly, in August 1993, the veteran underwent a banding of 
his hemorrhoids.  In September 1993, while being treated for 
syncope, the veteran's blood pressure was 124/88.  The 
veteran's blood pressure in September 1994 was 120/84, and 
his gout was reported to be stable, but that he had recently 
passed a renal stone.  

In February 1995 the veteran's blood pressure reading was 
132/88.  In October 1995, the veteran was treated for 
palpable hemorrhoids with no pain or bleeding.  X-ray studies 
taken in April 1995 revealed clear lungs, a normal heart size 
and a somewhat prominent ascending aorta.  In November 1995, 
the veteran had complaints of having pain in his right great 
toe with a history of gout.  The physician diagnosed probable 
degenerative joint disease.  

Likewise, in November 1995, the veteran had complaints of 
having right flank pain with a history of kidney stones.  In 
February 1996, a VA physician reported that his hypertension 
was under control, and in March 1996, the veteran's blood 
pressure was 128/90.  In an August 1996 consultation, a VA 
examiner diagnosed the veteran as having neurocardiogenic 
syncope aggravated or precipitated by the Cordora.  

Furthermore, the veteran stated in a September 1996 treatment 
note that he had passed a kidney stone two weeks earlier and 
was diagnosed again as having nephrolithiasis.  

In a March 1997 questionnaire, the veteran stated that, in 
the past, he had experienced a sensation of not emptying his 
bladder, urinating after two hours of previous urination, 
stopping and starting urination, having a weak urinary 
stream, having to push or strain to begin urination, and 
urinating on average two times from the time of going to bed 
to getting up.  

X-ray studies taken in April 1997 revealed degenerative 
changes with disk disease at the C5-6 level, and x-ray 
studies taken in May 1997 showed no renal stones.  

Additionally, a September 1997 note reports that the veteran 
experienced occasional chest pressure, shortness of breath, 
intermittent skipping of beats and palpitations.  

In October 1997 a VA physician stated that, despite surgery, 
the veteran continued to have problems with hemorrhoids 
requiring sitz baths and Preparation H with every bowel 
movement.  

Likewise, the blood pressure was 128/100 to 140/84 by 
completion of the examination.  Finally, in March 1998, the 
blood pressure reading was 140/85.  





II.  Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the June 1995 Statement of the 
Case and December 1995, May 1996, and October 1997 
Supplemental Statements of the Case, as well as the August 
2001, March 2002, and April 2002 letters, issued during the 
pendency of the appeal, the veteran and his representative 
have been advised of the law and regulations governing his 
claim, and have been given notice of the information, medical 
evidence, and/or lay evidence necessary to substantiate the 
claim.  

Furthermore, the Board remanded this case in March 1999 for 
further development, to include obtaining treatment records 
and to schedule the veteran for examinations.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  


A.  Service connection for a heart disability

The veteran contends that the RO erred by not granting 
service connection for a heart disability, to include aortic 
stenosis, claimed as secondary to the service-connected 
hypertension.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304, 3.306 (2002).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

Likewise, secondary service connection may be granted for a 
disability which is proximately due to or the result of an 
established service-connected condition. 38 C.F.R. § 3.310 
(2002).  

Furthermore, in granting service connection, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of  a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

Upon review of the claims file, the Board concludes that it 
is as least as likely as not that the veteran's heart 
disability manifested by aortic stenosis was aggravated by 
the service-connected hypertension.  

In this regard, the medical evidence is questionable as to 
whether the veteran suffered from a heart disability, 
specifically aortic stenosis, prior to entering the service.  

One September 2001 VA examiner reported that it was likely 
that the veteran suffered from some degree of aortic valve 
disease while in the military, but that it is a progressive 
disease and may have been present in childhood.  Thus, he was 
unable to render an opinion.  

On the other hand, there were no objective findings of a 
heart disability upon entrance into service or during his 
extensive period of active duty.  

However, the other September 2001 VA examiner stated 
significantly that "undoubtedly" the presence of 
hypertension might exacerbate a preexisting aortic stenosis.  

Therefore, considering the evidence and medical opinions of 
record, the Board concludes that veteran's heart disability 
manifested by aortic stenosis is proximately due to or the 
result of the service-connected hypertension.  


B.  Entitlement to increased ratings for the veteran's
service-connected disabilities.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2000); 38 C.F.R. § 4.1 (2002).  

Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable as raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where entitlement to compensation has 
already been established and increase in disability rating is 
at issue, present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1995).  


Hypertension

The veteran is currently assigned a 10 percent disabling 
evaluation for his service-connected hypertension pursuant to 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2002).  

During the pendency of this appeal, the criteria for 
evaluating diseases of the cardiovascular system were 
changed, effective January 12, 1998.  62 Fed. Reg. 65207- 
65224 (1997).  Where regulations change after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the former criteria, a 10 percent evaluation was 
assignable for hypertensive vascular disease for diastolic 
pressure of predominantly 100 or more.  A 20 percent 
evaluation was assignable for diastolic pressure of 
predominantly 110 or more with definite symptoms.  A 40 
percent evaluation was assignable when diastolic pressure was 
predominantly 120 or more and moderately severe symptoms were 
demonstrated.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997).  

Under the revised criteria, a 10 percent evaluation is 
assignable for diastolic blood pressure of predominantly 100 
or more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure of predominantly 100 or more who requires 
continuous medication for control. A 20 percent evaluation is 
assignable for diastolic blood pressure of predominantly 110 
or more, or; systolic pressure predominantly 200 or more. A 
40 percent evaluation is assignable for diastolic blood 
pressure of predominantly 120 or more. Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days. 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2001).  

Based on the findings noted above, the Board agrees with the 
RO that the veteran's hypertension is most appropriately 
evaluated as 10 percent disabling under both the former and 
revised criteria for evaluating diseases of the heart.  

In this regard, in order to get a higher rating, the evidence 
must show that the veteran's diastolic blood pressure is 
predominantly 110 or more or that his systolic pressure is 
predominantly 200 or more.  

The record does not contain any evidence that his blood 
pressure is predominantly this high.  Specifically, during 
the 1997 exercise test, the veteran's hypertension was only 
148/90, 154/90, 158/90, 164/90, 174/90, and 166/88.  
Furthermore, during the October 1999 VA examination, the 
veteran's blood pressure readings were 180/90 sitting, 170/96 
standing, and 160/94 in a supine position.  

Likewise, during the September 2001 VA examinations, the 
veteran's blood pressure was 158/70 initially and 130/70 upon 
recheck and 140/90 on a separate occasion.  Finally, VA 
treatment records collectively show that his blood pressure 
ranged from 120 to 140 systolic and 84 to 100 diastolic 
pressure.  Therefore, as the preponderance of the evidence 
does not show that the veteran's hypertension meets the old 
or revised criteria for a rating higher than the currently 
assigned 10 percent, the claim must be denied.  


Hemorrhoids

The veteran is currently assigned a noncompensable rating for 
the service-connected hemorrhoids under Diagnostic Code 7336.  

Pursuant to Diagnostic Code 7336, a noncompensable rating is 
warranted for mild or moderate hemorrhoids.  A 10 percent 
disability rating is warranted for large or thrombotic 
irreducible hemorrhoids, with excessive redundant tissue.  A 
20 percent disability rating is called for in cases involving 
persistent bleeding and with secondary anemia, or with 
fissures.  

After reviewing the evidence in its entirety, including the 
veteran's recent hearing testimony, the Board concludes that 
his overall disability picture more nearly approximates the 
criteria required for a 10 percent rating.  In this regard, 
although there is no evidence that the veteran's hemorrhoids 
were thrombosed, the October 1999 VA examiner reported that 
the veteran's hemorrhoids came out all the time and that he 
had to use Preparation H and sitz baths.  

Likewise, an October 1997 VA treatment note stated that, 
despite surgery, the veteran continued to have problems with 
hemorrhoids.  Furthermore, the examiner reported that the 
veteran had two hemorrhoids the size of lima beans.  

The evidence in this case, however, does not show that the 
veteran experiences persistent bleeding, secondary anemia or 
fissures to warrant a rating higher than 10 percent.  

Thus, after carefully reviewing the record, the Board finds 
that a 10 percent rating for the service-connected 
hemorrhoids is warranted.  


Nephrolithiasis

The veteran also contends that he is entitled to a 
compensable rating for the service-connected nephrolithiasis 
under Diagnostic Code 7508.  

Initially, the Board notes that during the pendency of this 
appeal the regulations regarding genitourinary disorders were 
revised, effective on February 17, 1994.  In this regard, the 
veteran filed his claim for an increase on February 2, 1994.  

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  

When, however, amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  See Rhodan v. West, 12 Vet. App. 55, 
57 (1998).  

Therefore, only the previous version of the rating criteria 
may be applied prior to February 17, 1993.  As of February 
17, 1994, the Board must apply the version of the rating 
schedule that is more favorable to the veteran.  

According to the criteria in effect prior to February 17, 
1994, nephrolithiasis is assigned a 30 percent rating when 
there is calculus in the kidney and staghorn or multiple 
stones filling the pelvis of the kidney.  Otherwise, the 
disability is to be rated under Diagnostic Code 7509 for 
hydronephrosis.  38 C.F.R. § 4.115b including Diagnostic 
Codes 7508, 7509 (1993).  

Under Diagnostic Code 7509, a 10 percent rating is assigned 
when the disability is mild with only an occasional attack of 
colic, not infected, and not requiring catheter drainage.  A 
20 percent rating is assigned for a moderate disability with 
frequent attacks of colic, requiring catheter drainage.  

When the disability is moderately severe with frequent 
attacks of colic with infection and kidney function is 
greatly impaired, a 30 percent rating is assigned.  Finally, 
when the disability is severe with infection or involvement 
of the other kidney, the disability is to be rated as an 
absence of one kidney with nephritis, infection, or pathology 
of the other.  Id.  

Pursuant to the revised Diagnostic Code 7508, if there is 
evidence of recurrent stone formation requiring diet therapy, 
drug therapy, or invasive or non-invasive procedures more 
than two times per year, a 30 percent rating is assigned.  
Otherwise, rating is by analogy to hydronephrosis.  38 C.F.R. 
§ 4.115b including Diagnostic Codes 7508, 7509 (2002).  

Under Diagnostic Code 7509, a 10 percent evaluation is 
assigned for manifestations reflecting only an occasional 
attack of colic, not infected and not requiring catheter 
drainage.  A 20 percent evaluation is assigned for frequent 
attacks of colic, requiring catheter drainage.  A 30 percent 
evaluation is assigned for frequent attacks of colic with 
infection (pyonephrosis), kidney function impaired.  Id.  

Finally, severe manifestations are rated as renal 
dysfunction.  In order to obtain a 30 percent rating under 
renal dysfunction, the veteran must exhibit constant albumin 
or recurring with hyaline and granular casts or red blood 
cells; or transient or slight edema; or hypertension at least 
10 percent disabling pursuant to Diagnostic Code 7101.  A 60 
percent rating is assigned for constant albuminuria with some 
edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101.  Id.  

The Board concludes, after reviewing the evidence, that his 
overall disability picture more nearly approximates the 
criteria required for a 30 percent rating under the revised 
criteria pursuant to either Diagnostic Code 7508 or under 
renal dysfunction for the entire period of the appeal.  

In this regard, the evidence shows that the veteran has a 
long history of passing kidney stones about once every year.  
Although the veteran testified during the May 1997 hearing 
that he did not take any specific drug therapy, the Board 
finds that given his recurrent stone formation, along with 
the report of increases water intake, are consistent with the 
rating criteria sufficient for the assignment of a 30 percent 
rating under Diagnostic Code 7508.  

Likewise, after considering the old criteria, the Board finds 
that the veteran is not entitled to a rating higher than 30 
percent for the entire period of the appeal.  However, in 
order to get a higher rating, the veteran's disability must 
exhibit a level of severity equivalent to a mild to moderate 
rating under a removal of one kidney with nephritis, 
infection, or pathology of the other pursuant to Diagnostic 
Code 7500.  The evidence does not demonstrate that his 
disability is this severe in nature.  

Therefore, the Board finds that overall his service-connected 
nephrolithiasis is more severe than currently represented by 
a noncompensable rating.  Thus, for the entire period of the 
appeal, the Board finds that the service-connected disability 
warrants the assignment of a 30 percent rating.  



ORDER

Service connection for the heart disability manifested by 
aortic stenosis is granted.  

An increased rating, greater than 10 percent, for the 
service-connected hypertension, is denied.  

An increased rating of 10 percent, but not more, for the 
service-connected hemorrhoids, is granted, subject to the 
regulations controlling the award of VA monetary benefits.  

An increased rating of 30 percent rating, but not more, for 
the service-connected nephrolithiasis is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


